DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 11/05/21. Claims 1 and 9-13 have been amended, claim 10 has been cancelled, and claim 5 is withdrawn. Claims 1-4, 6-9 and 11-13 are examined herein. It is noted that the case is being examined by a new examiner and the office action herein is non-final due to the new rejections as detailed below.

Drawings
The amended drawings were received on 11/05/21.  These drawings are acceptable for examination and have been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-9 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant, dated 2/10/21).
Regarding Claim 1, Laloy teaches a helmet system (see Fig. 1-7) comprising: a shell (see shell in e.g., Fig. 1-3) configured to cover a top of a user's head (since it is a protective helmet; Fig. 1)  and appears configurable to be worn under a piece of headgear (i.e. given its size and shape as a bump cap), the  shell comprising a first pair of slots (see A of Ann. Fig. I on either side of the shell; see Fig. 1-3) configured to extend in a direction from a back of the user's head toward a front of the user's head when the rigid shell is worn on the user's head (see extension of A in Ann. Fig. I), the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3) defining a central portion (B, see Ann. Fig. I) and opposed side portions of the rigid shell (D on either side of the helmet, see Ann. Fig. I; see Fig. 1-3), the central portion (B, see Ann. Fig. I) including at least one flap (C on one side of the helmet, see Ann. Fig. I; see Fig. 1-3), the at least one flap  (C on one side of the helmet, see Ann. Fig. I; see Fig. 1-3) appears to be extending from the central portion across one of the first pair of slots and covering a first region of one of the opposed side portions of the shell (see extension of C from B that appears to be covering a first region of D, see Ann. Fig. 1; see Fig. 2-3); and the shell (see Fig. 1), but is silent about the shell specifically being rigid and capable of being worn under a piece of headgear, the flap definitively covering a first region of one of the opposed side portions, and the spacing pad including a layer of elastomeric material. Further, Laloy teaches wherein the central portion further includes a tail, the tail extending from the central portion across at least one of the first pair of slots and covering a second region of the one of the opposed side portions of the rigid shell (tail is C on opposite side of the helmet, see Ann. Fig. I; see figures 1-4).
Primrose teaches a similar configuration (i.e. a helmet system, see headgear of Fig. 1-5) that is specifically a helmet padding system (since it includes a spacing pad) including another similar configuration (i.e. a shell, 1) that is rigid (see 1 as described in Para. [0017] which 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy's teaching of a shell that appears to be rigid and capable of being worn under a piece of headgear to include Primrose's teaching of a helmet shell that is specifically rigid and is definitively capable of being worn under a piece of headgear and includes a spacing pad since doing so is known in the art and would provide protection of the head and while still providing comfort when worn (see Para. [0017] and [0020]). 
The combined references of Laloy and Primrose teach the claimed invention but are silent about the spacing pad specifically being elastomeric and the central portion definitively covering a first region.
Haseyama teaches a similar configuration (i.e. a polyurethane, see Para. [0011], which can be used as a helmet lining, see Para. [0388]) that is specifically an elastomer (see Para. [0011]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy and Primrose's teaching of helmet lining that is a polyurethane foam to include Haseyama's teaching of a helmet lining that is polyurethane foam that is specifically elastomeric since doing so is known in the art and would give rise to foam with excellent flexibility, thermal insulation and surface properties (see Abstract of Haseyama). 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be the central portion covering a first region to definitively be covering the first region since doing so would appears to be shown in the art and would be a way to provide a reinforcement between the various side portions to help support the integrity of the helmet. See MPEP 2144.01.
Regarding Claim 2, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) are positioned on either side of an apex of the rigid (1of Primrose) shell (see positioning with respect to the top of the shell in Fig. 1 of Laloy). 
Regarding Claims 6 and 11, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one flap (C on one side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy) and the tail (C on opposite side of the helmet, see Ann. Fig. 1; see Fig. 1-4 of Laloy) appear to not be directly coupled to the one of the opposed side portions (i.e. i.e. C on both sides of the helmet extend from B to a bottom portion and therefore appears not to be directly coupled to D on either side of the helmet, see Ann. Fig. I; see Fig. 1-4 of Laloy), but do not definitively show that they are not directly coupled. 
The combined references teach the claimed invention except for explicit teaching of the at least one flap and tail being definitively not directly coupled to the one of the opposed side portions.
 It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be not to being directly coupled to the one of the opposed side portions since doing so appears to be shown in the art and would be a way to lend some stability to overall structure 
Regarding Claims 7 and 12, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one flap (C on one side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy) and the tail (C on opposite side of the helmet, see Ann. Fig. 12; see Fig. 1-4 of Laloy) are capable of being integrally formed with the rigid (1 of Primrose) shell (see Fig. 1-3 of Laloy).  It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The device of the combined references is silent with regard to the process by which the helmet is molded, but is capable of being integrally formed (molded in one piece, as defined in the instant specification) by the process claimed since the helmet shell material appears to be one piece and is made of a material that is capable of being molded, and therefore meets the claims as recited. 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant), as applied to Claim 1, and further in view of Racine (U.S. 2002/0035748).
Regarding Claim 3, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the spacing pad comprises a portion coupled to (see Para. [0020] of Primrose) the rigid shell (See shell in Fig. 1-3 of Laloy) and the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy), but are silent about the coupling being located between the slots.

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of helmet with a pad and slots to include Racine's teaching of a helmet with a pad that includes a portion between slots since doing so would insure that the padding substantially covers the entire surface of the helmet (see Para. [0035] of Racine) which would provide better protection and comfort. 
Regarding Claim 4, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the spacing pad (see Para. [0020] of Primrose) comprises a portion that lines (see Para. [0020] of Primrose) rigid (1 of Primrose) shell (see Fig. 1-3 of Laloy), but are silent about it specifically extending circumferentially around an entire lower circumferential edge. 
Racine teaches a similar configuration (i.e. a shell with a spacing pad; see Fig. 6A) specifically extending circumferentially around (see extension of 31 in Fig. 6A) a similar configuration (an entire lower circumferential edge; see 31 in Fig. 6a). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of helmet with a pad that lines a helmet to include Racine's teaching of a helmet with a pad that lines the entire lower circumferential edge since doing so would insure that the padding substantially covers the entire surface of the helmet (see Para. [0035] of Racine) which would provide better protection and comfort.

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant), as applied to Claim 1, and further in view of Garcia (U.S. 8,046,845).
Regarding Claims 8 and 13, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and the first region/second regions of the one of the opposed side portions between the first region/second region and the at least one flap/tail (i.e. positioning between an extension of C from B that is covering, as modified, a first region of D, see Ann. Fig. 1; see Fig. 2-3 of Laloy), but are silent about an impact resistant coating.
Garcia teaches a similar configuration (i.e. side portions of a rigid helmet shell, 110; see Fig. 5a) including an impact-resistant coating (Col. 4, lines 31-40). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of a helmet with a rigid shell having first and second regions of opposed side portions to include Garcia's teaching of a helmet with a rigid shell having regions of opposed side portions that includes an impact-resistant coating since doing so is known in the art and would give rise to a first line of defense against an incoming projectile or other hard impact, thus increasing the protective capabilities of the helmet shell (see Col. 4, lines 31-40 of Garcia).
Ann. Fig. I:

    PNG
    media_image1.png
    553
    638
    media_image1.png
    Greyscale


Claims 1, 2, 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Laloy (D660,519) in view of Primrose (U.S. 2004/0181854) and further in view of Haseyama (U.S. 2002/0193459) and as evidenced by ABS vs. Polycarbonate (see NPL cited by Applicant, dated 2/10/21) and further in view of Pelligrini (CH 689008).
It is noted that this rejection uses a different interpretation of Laloy than the rejection above. The flaps are the structure C, C on each side as illustrated in Annotated Figure 1 above.
Regarding Claim 1, Laloy teaches a helmet system (see Fig. 1-7) comprising: a shell (see shell in e.g., Fig. 1-3) configured to cover a top of a user's head (since it is a protective helmet; Fig. 1)  and appears configurable to be worn under a piece of headgear (i.e. given its size and shape as a bump cap), the  shell comprising a first pair of slots (see A of Ann. Fig. I on either side of the shell; see Fig. 1-3) configured to extend in a direction from a back of the user's head toward a front of the user's head when the rigid shell is worn on the user's head (see extension of A in Ann. Fig. I), the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3) defining a central portion (B, see Ann. Fig. I) and opposed side portions of the rigid shell (D on either side of the helmet, see Ann. Fig. I; see Fig. 1-3), the central portion (B, see Ann. Fig. I) including at least one flap (C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3), the at least one flap  (C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3) appears to be extending from the central portion across one of the first pair of slots and covering a first region of one of the opposed side portions of the shell (see extension of C from B that appears to be covering a first region of D, see Ann. Fig. 1; see Fig. 2-3); and the shell (see Fig. 1), but is silent about the shell specifically being rigid and capable of being worn under a piece of headgear, the flap definitively covering a first region of one of the opposed side portions, and the spacing pad including a layer of elastomeric material. 
Primrose teaches a similar configuration (i.e. a helmet system, see headgear of Fig. 1-5) that is specifically a helmet padding system (since it includes a spacing pad) including another 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy's teaching of a shell that appears to be rigid and capable of being worn under a piece of headgear to include Primrose's teaching of a helmet shell that is specifically rigid and is definitively capable of being worn under a piece of headgear and includes a spacing pad since doing so is known in the art and would provide protection of the head and while still providing comfort when worn (see Para. [0017] and [0020]). 
The combined references of Laloy and Primrose teach the claimed invention but are silent about the spacing pad specifically being elastomeric and the central portion definitively covering a first region.
Haseyama teaches a similar configuration (i.e. a polyurethane, see Para. [0011], which can be used as a helmet lining, see Para. [0388]) that is specifically an elastomer (see Para. [0011]). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy and Primrose's teaching of helmet lining that is a polyurethane foam to include Haseyama's teaching of a helmet lining that is polyurethane foam that is specifically elastomeric since doing so is known in the art and would give rise to foam with excellent flexibility, thermal insulation and surface properties (see Abstract of Haseyama). 

It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be the central portion covering a first region to definitively be covering the first region since doing so would appears to be shown in the art and would be a way to provide a reinforcement between the various side portions to help support the integrity of the helmet. See MPEP 2144.01.
The combined references of Laloy, Primrose, and Haseyama teach the claimed invention but fail to teach the central portion further including a tail, the tail extending from the central portion across at least one of the first pair of slots and covering a second region of the one of the opposed side portions of the rigid shell.
Pellegrini teaches a protective head structure with a pair of slots and a central portion, wherein the central portion extends to a tail portion, across both of the slots, and covers the opposed side portions along the rigid shell (see Figs. 1 and 2 of Pellegrini). 
It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of the central portion to extend to a tail portion and cover the side portions as taught by Pellegrini, since providing the central portion of Laloy with an extended tail that covers the side portions would teach a protective head structure that provides greater coverage of the user’s head to protect from injury and not leave the lower slots and therefore the user head exposed along the lower rear. 
Regarding Claim 2, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the first pair of slots (A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) are positioned on either side of an apex of the rigid (1of Primrose) shell (see positioning with respect to the top of the shell in Fig. 1 of Laloy). 

The combined references teach the claimed invention except for explicit teaching of the at least one flap being definitively not directly coupled to the one of the opposed side portions.
 It would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to modify Laloy, Primrose, and Haseyama's teaching of what appears to be not to being directly coupled to the one of the opposed side portions since doing so appears to be shown in the art and would be a way to lend some stability to overall structure without making the opposed side portion so rigid, thus allowing the opposed side portion to adjust slightly to accommodate differences in the head shape of the user. See MPEP 2144.01.
Regarding Claim 7, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one flap (C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy) is capable of being integrally formed with the rigid (1 of Primrose) shell (see Fig. 1-3 of Laloy).  It is noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The device of the combined references is silent with regard to the process by which the helmet is molded, but is capable of being integrally formed (molded in one piece, as defined in the instant specification) by the process 
Regarding Claim 9, the combined references of Laloy, Primrose, and Haseyama teach the claimed invention and wherein the at least one flap is a pair of flaps (C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy), the pair of flaps (each of C on either side of the helmet, see Ann. Fig. I; see Fig. 1-3 of Laloy) including the one flap extending from the central portion (extending form B, see Ann. Fig. I based on Laloy) across the one of the first pair of slots (one of A of Ann. Fig. I on either side of the shell; see Fig. 1-3 of Laloy) and covering the first region of the one of the opposed side portions of the rigid shell (at least a portion of a respective one of D on either sides of the helmet, see Ann. Fig. I based on Laloy) and a second flap extending from the central portion across the other one of the first pair of slots and covering a first region of the other one of the opposed side portions of the rigid shell (flap C on opposite side of helmet, see Ann. Fig. 1; see Figures 1-3 of Laloy).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 7, 8, 9, 12 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/774,494 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both teach a helmet padding system comprising a rigid shell with a pair of slots on either side of an apex, a central portion, side portions, a tail portion extending from the central portion, covering the side portions and being internally formed with the rigid shell, a pair of flaps extending from the central portion over the slots and to the side portions and being integrally formed with the rigid shell, an impact resistant coating on the . 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure the cited prior art can be found in attached PTO-892 form submitted herewith/ The cited prior art to Hancock (US 2017/0105461) and Neid (US 2010/0306904) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732